 





Exhibit 10.16

 

THIS WARRANT AND THE UNDERLYING SHARES OF COMMON STOCK HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY
OTHER SECURITIES LAWS, HAVE BEEN TAKEN FOR INVESTMENT, AND MAY NOT BE SOLD OR
TRANSFERRED OR OFFERED FOR SALE OR TRANSFER UNLESS A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS WITH RESPECT TO
SUCH SECURITIES IS THEN IN EFFECT, OR IN THE OPINION OF COUNSEL TO THE ISSUER OF
THESE SECURITIES, SUCH REGISTRATION UNDER THE SECURITIES ACT AND OTHER
APPLICABLE SECURITIES LAWS IS NOT REQUIRED.

 

Date: __________   Warrant No. GP-___

 

WARRANT FOR THE PURCHASE OF SHARES OF

COMMON STOCK OF GRANDPARENTS.COM, INC.


 

THIS IS TO CERTIFY that, for value received __________, and its successors and
assigns (individually and collectively, the “Holder”), is entitled to purchase,
subject to the terms and conditions hereinafter set forth, the Warrant Shares
(as defined below) of common stock, $0.01 par value per share (the “Common
Stock”) of GRANDPARENTS.COM, INC., a Delaware corporation (the “Company”), and
to receive certificates for the Common Stock so purchased. The exercise price of
this Warrant is $0.25 per share (the “Exercise Price”). The term “Warrant
Shares” shall mean __________ shares of the Company (subject to adjustment as
contemplated herein). This Warrant is issued pursuant to that certain Securities
Purchase Agreement, dated as of __________, 2013, by and between the Holder and
the Company (the “Purchase Agreement”).

 

1.           Exercise Period. This Warrant shall become exercisable by the
Holder beginning upon the date set forth above and ending at 5:00 p.m., New
York, New York time, five (5) years from the date of this Warrant (the “Exercise
Period”). This Warrant will terminate automatically and immediately upon the
expiration of the Exercise Period.

 

 

 

 

2.           Exercise of Warrant; Cashless Exercise.

 

(a)          Exercise. This Warrant may be exercised, in whole or in part, at
any time and from time to time during the Exercise Period. Such exercise shall
be accomplished by tender to the Company of an amount equal to the Exercise
Price multiplied by the number of underlying shares being purchased (the
“Purchase Price”), either (i) in cash, by wire transfer or by certified check or
bank cashier’s check, payable to the order of the Company, or (ii) by
surrendering such number of shares of Common Stock received upon exercise of
this Warrant with an aggregate Fair Market Value (as defined below) equal to the
Purchase Price (as described in the following paragraph, a “Cashless Exercise”),
together with presentation and surrender to the Company of this Warrant with an
executed subscription agreement in substantially the form attached hereto as
Exhibit A (the “Subscription”). Upon receipt of the foregoing, the Company will
deliver to the Holder, as promptly as possible, a certificate or certificates
representing the shares of Common Stock so purchased, registered in the name of
the Holder or the Holder’s transferee (as permitted under Section 3 below). With
respect to any exercise of this Warrant, the Holder will for all purposes be
deemed to have become the holder of record of the number of shares of Common
Stock purchased hereunder on the date the Subscription has been properly
executed and payment of the Purchase Price have both been received by the
Company (the “Exercise Date”), irrespective of the date of delivery of the
certificate evidencing such shares of the Common Stock, except that, if the date
of such receipt is a date on which the stock transfer books of the Company are
closed, such person will be deemed to have become the holder of such shares at
the close of business on the next succeeding date on which the stock transfer
books are open. Fractional shares of Common Stock will not be issued upon the
exercise of this Warrant. In lieu of any fractional shares that would have been
issued but for the immediately preceding sentence, the Holder will be entitled
to receive cash equal to the current market price of such fraction of a share of
Common Stock on the trading day immediately preceding the Exercise Date. In the
event this Warrant is exercised in part, the Company shall issue a new Warrant
to purchase Common Stock, in substantially the form of this Warrant (any such
new Warrant, a “New Warrant”) to the Holder covering the aggregate number of
shares of Common Stock as to which this Warrant remains exercisable.

 

(b)          Cashless Exercise. If the Holder elects to conduct a Cashless
Exercise, the Company shall cause to be delivered to the Holder a certificate or
certificates representing the number of shares of Common Stock computed using
the following formula:

 



X = Y (A-B)          A       Where:              X = the number of shares of
Common Stock to be issued to Holder;       Y = the portion of this Warrant (in
number of shares of Common Stock) being exercised by Holder (at the date of
such  calculation);       A = the Fair Market Value (as defined below) of one
share of  Common Stock on the Exercise Date, calculated by taking the average
Fair Market Value over the last ten (10) trading days (not including the
Exercise Date); and       B = Warrant Price (as adjusted to the date of such
calculation).



 



(c)          Definition of Fair Market Value. For purposes of this Warrant,
“Fair Market Value” shall mean: (i) if the principal trading market for such
securities is a national securities exchange or the Over-the-Counter Bulletin
Board (or a similar system then in use), the average of the last reported sales
price on the principal market for each of the ten (10) trading days immediately
prior to such Exercise Date; or (ii) if clause (i) is not applicable, and if bid
and ask prices for shares of Common Stock are reported by the principal trading
market or the Pink Sheets, the average of the average of the high bid and low
ask prices so reported for each of the ten (10) trading days immediately prior
to such Exercise Date. Notwithstanding the foregoing, if there is no last
reported sales price or bid and ask prices, as the case may be, for the day in
question, then Fair Market Value shall be determined as of the latest day prior
to such day for which such last reported sales price or bid and ask prices, as
the case may be, are available, unless such securities have not been traded on
an exchange or in the over-the-counter market for thirty (30) or more days
immediately prior to the day in question, in which case the Fair Market Price
shall be determined in good faith by, and reflected in a formal resolution of,
the board of directors of the Company.

 

2

 

 

3.           Recording, Transferability, Exchange and Obligations to Issue
Common Stock.

 

(a)          Registration of Warrant. The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder as the absolute owner hereof
for the purpose of any exercise hereof or any distribution to the Holder, and
for all other purposes, absent actual notice to the contrary from the transferee
and transferor.

 

(b)          Registration of Transfers. The Company shall register the transfer
of any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached hereto as Exhibit B duly completed
and signed, to the Company at its address specified herein. As a condition to
the transfer, the Company may request a legal opinion as contemplated by the
legend. Upon any such registration or transfer, a New Warrant evidencing the
portion of this Warrant so transferred shall be issued to the transferee and a
New Warrant evidencing the remaining portion of this Warrant not so transferred,
if any, shall be issued to the transferring Holder. The acceptance of the New
Warrant by the transferee thereof shall be deemed the acceptance by such
transferee of all of the rights and obligations of a holder of a Warrant.

 

(c)          Exchange of Warrant. This Warrant is exchangeable upon its
surrender by the Holder to the Company for a one or more New Warrants of like
tenor and date representing the right to purchase the number of shares
purchasable hereunder, each of such New Warrant to represent the right to
purchase such number of shares as may be designated by the Holder at the time of
such surrender (not to exceed the aggregate number of shares underlying this
Warrant).

 

(d)          Obligation to Deliver Common Stock. The Company’s obligations to
issue and deliver Common Stock in accordance with the terms hereof are absolute
and unconditional, irrespective of any action or inaction by the Holder to
enforce the same, any waiver or consent with respect to any provision hereof,
the recovery of any judgment against any person or any action to enforce the
same, or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder or any other person of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other person, and irrespective of any other circumstance which might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of Common Stock. Nothing herein shall limit the Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of this Warrant
as required pursuant to the terms hereof.

 

4.           Adjustments to Exercise Price and Number of Shares Subject to
Warrant. The Exercise Price and the number of shares of Common Stock purchasable
upon the exercise of this Warrant are subject to adjustment from time to time
upon the occurrence of any of the events specified in this Section 4. For the
purpose of this Section 4, “Common Stock” means shares now or hereafter
authorized of any class of common stock of the Company, however designated, that
has the right to participate in any distribution of the assets or earnings of
the Company without limit as to per share amount (excluding, and subject to any
prior rights of, any class or series of preferred stock).

 

3

 

 

(a)          In case the Company shall (i) pay a dividend or make a distribution
in shares of Common Stock to holders of shares of Common Stock, (ii) subdivide
its outstanding shares of Common Stock into a greater number of shares, (iii)
combine its outstanding shares of Common Stock into a smaller number of shares,
or (iv) issue by reclassification of its shares of Common Stock other securities
of the Company, then the Exercise Price in effect at the time of the record date
for such dividend or on the effective date of such subdivision, combination or
reclassification, and/or the number and kind of securities issuable on such
date, shall be proportionately adjusted so that the Holder of this Warrant
thereafter exercised shall be entitled to receive the aggregate number and kind
of shares of Common Stock (or such other securities other than Common Stock) of
the Company, at the same aggregate Exercise Price, that, if such Warrant had
been exercised immediately prior to such date, the Holder would have been issued
upon such exercise and been entitled to receive by virtue of such dividend,
distribution, subdivision, combination or reclassification. Such adjustment
shall be made successively whenever any event listed above shall occur.

 

(b)          In case the Company shall fix a record date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
surviving corporation) of cash, evidences of indebtedness or assets, or
subscription rights or warrants, the Exercise Price to be in effect after such
record date shall be determined by multiplying the Exercise Price in effect
immediately prior to such record date by a fraction, the numerator of which
shall be the Fair Market Value per share of Common Stock on such record date,
less the amount of cash so to be distributed or the Fair Market Value (as
determined in good faith by, and reflected in a formal resolution of, the board
of directors of the Company) of the portion of the assets or evidences of
indebtedness so to be distributed, or of such subscription rights or warrants,
applicable to one share of Common Stock, and the denominator of which shall be
the Fair Market Value per share of Common Stock. Such adjustment shall be made
successively whenever such a record date is fixed; and in the event that such
distribution is not so made, the Exercise Price shall again be adjusted to be
the Exercise Price which would then be in effect if such record date had not
been fixed.

 

(c)          Notwithstanding any provision herein to the contrary, no adjustment
in the Exercise Price shall be required unless such adjustment would require an
increase or decrease of at least 1% in the Exercise Price; provided, however,
that any adjustments which by reason of this Section 4(c) are not required to be
made shall be carried forward and taken into account in any subsequent
adjustment. All calculations under this Section 4 shall be made to the nearest
cent or the nearest one-hundredth of a share, as the case may be.

 

(d)          In the event that at any time, as a result of an adjustment made
pursuant to Section 4(a) above, the Holder shall become entitled to receive any
shares of capital stock of the Company other than shares of Common Stock,
thereafter the number of such other shares so receivable upon exercise of this
Warrant shall be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to the
shares of Common Stock contained in this Section 4, and the other provisions of
this Warrant shall apply on like terms to any such other shares.

 

4

 

 

(e)          If, at any time while this Warrant is outstanding, (i) the Company
effects any merger or consolidation of the Company with or into another company,
(ii) the Company effects any sale of all or substantially all of its assets in
one or a series of related transactions, (iii) any tender offer or exchange
offer (whether by the Company or another company or person) is completed
pursuant to which holders of Common Stock are permitted to tender or exchange
their shares for other securities, cash or property, or (iv) the Company effects
any reclassification of the Common Stock or any compulsory share exchange
pursuant to which the Common Stock is effectively converted into or exchanged
for other securities, cash or property (in any such case, a “Fundamental
Transaction”), then the Holder shall have the right thereafter to receive, upon
exercise in full of this Warrant, the same amount and kind of securities, cash
or property as it would have been entitled to receive upon the occurrence of
such Fundamental Transaction if it had been, immediately prior to such
Fundamental Transaction, the holder of the number of Common Stock then issuable
upon exercise in full of this Warrant (the “Alternate Consideration”). For
purposes of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. At the Holder’s option and request, any successor to the Company or
surviving entity in such Fundamental Transaction shall issue to the Holder a New
Warrant substantially in the form of this Warrant and consistent with the
foregoing provisions and evidencing the Holder’s right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof. Any such
successor or surviving entity shall be deemed to be required to comply with the
provisions of this Section 4(e) and shall insure that this Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.

 

(f)          In case any event shall occur as to which the other provisions of
this Section 4 are not strictly applicable but the failure to make any
adjustment would not fairly protect the purchase rights represented by this
Warrant in accordance with the essential intent and principles hereof, then, in
each such case, the Company shall effect such adjustment, on a basis consistent
with the essential intent and principles established in this Section 4, as may
be necessary to preserve, without dilution, the purchase rights represented by
this Warrant.

 

(g)          Upon the occurrence of each adjustment pursuant to this Section 4,
the Company at its expense will promptly compute such adjustment in accordance
with the terms of this Warrant and prepare a certificate setting forth such
adjustment, including a statement of the adjusted Exercise Price and adjusted
number or type of Common Stock or other securities issuable upon exercise of
this Warrant (as applicable), describing the transactions giving rise to such
adjustments and showing in detail the facts upon which such adjustment is based.
Upon written request, the Company will promptly deliver a copy of each such
certificate to the Holder and to the Company’s Transfer Agent.

 

5

 

 

5.           Registration Rights.

 

(a)          This Warrant has not been registered under the Securities Act of
1933, as amended (the “Securities Act”). Unless the Warrant Shares have been
registered as provided for in the Purchase Agreement and provided that a
registration statement covering such shares is then effective, when this Warrant
is exercised, the stock certificates shall bear the following legend unless the
Warrant Shares may be publicly sold under Rule 144(b)(1) of the Securities Act
(or successor rule) or registered under the Securities Act pursuant to an
effective registration statement filed with the Securities and Exchange
Commission (the “Commission”).

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered for sale or sold except pursuant to (i) an effective registration
statement under the Securities Act, or (ii) an opinion of counsel, if such
opinion and counsel shall be reasonably satisfactory to counsel to the issuer,
that an exemption from registration under the Securities Act is available.”

 

6.           Reservation of Common Stock. The Company covenants that it will at
all times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Common Stock upon exercise of this Warrant as herein
provided, the number of shares of Common Stock which are then issuable and
deliverable upon the exercise in full of this Warrant, free from preemptive
rights or any other contingent purchase rights of persons other than the Holder
(taking into account the adjustments and restrictions of Section 4). The Company
covenants that all Common Stock so issuable and deliverable shall, upon issuance
and the payment of the applicable Exercise Price in accordance with the terms
hereof, be duly and validly authorized, issued and fully paid and nonassessable.

 

7.           Replacement of Warrant. If this Warrant is mutilated, lost, stolen
or destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which may include a surety bond), if requested. Applicants
for a New Warrant under such circumstances shall also comply with such other
reasonable regulations and procedures and pay such other reasonable third-party
costs as the Company may prescribe. If a New Warrant is requested as a result of
a mutilation of this Warrant, then the Holder shall deliver such mutilated
Warrant to the Company as a condition precedent to the Company’s obligation to
issue the New Warrant.

 

8.           Charges, Taxes and Expenses. Issuance and delivery of certificates
for shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Common Stock or warrant in a name other than that of the
Holder. The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Common
Stock upon exercise hereof.

 

6

 

 

9.           Notices to Holder. In the event of (a) any fixing by the Company of
a record date with respect to the holders of any class of securities of the
Company for the purpose of determining which of such holders are entitled to
dividends or other distributions, or any rights to subscribe for, purchase or
otherwise acquire any shares of capital stock of any class or any other
securities or property, or to receive any other right, (b) any capital
reorganization of the Company, or reclassification or recapitalization of the
capital stock of the Company or any transfer of all or substantially all of the
assets or business of the Company to, or consolidation or merger of the Company
with or into, any other entity or person, or (c) any voluntary or involuntary
dissolution or winding up of the Company, then and in each such event the
Company will give the Holder a written notice specifying, as the case may be (i)
the record date for the purpose of such dividend, distribution, or right, and
stating the amount and character of such dividend, distribution, or right; or
(ii) the date on which any such reorganization, reclassification,
recapitalization, transfer, consolidation, merger, conveyance, dissolution,
liquidation, or winding up is to take place and the time, if any is to be fixed,
as of which the holders of record of Common Stock (or such capital stock or
securities receivable upon the exercise of this Warrant) shall be entitled to
exchange their shares of Common Stock (or such other stock securities) for
securities or other property deliverable upon such event. Any such notice shall
be given at least ten (10) days prior to the earliest date therein specified.

 

10.          No Rights as a Stockholder. This Warrant does not entitle the
Holder to any voting rights or other rights as a stockholder of the Company, nor
to any other rights whatsoever except the rights herein set forth; provided,
however, that the Company shall not close any merger agreement in which it is
not the surviving entity, or sell all or substantially all of its assets unless
the Company shall have first provided the Holder with at least ten (10) days’
prior written notice.

 

11.          Additional Covenants of the Company.

 

(a)          If upon issuance of any shares for which this Warrant is
exercisable the Common Stock is listed for trading or trades on any national
securities exchange, then upon the issuance, the Company shall, at its expense,
promptly obtain and maintain the listing or qualifications for trading of such
shares.

 

(b)          The Company shall comply with the reporting requirements of Section
13 of the Exchange Act for so long as and to the extent that such requirements
apply to the Company.

 

(c)          The Company shall not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issuance or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant. Without limiting the generality of the foregoing, the Company
(i) will at all times reserve and keep available, solely for issuance and
delivery upon exercise of this Warrant, shares of Common Stock issuable from
time to time upon exercise of this Warrant, (ii) will not increase the par value
of any shares of Common Stock issuable upon exercise of this Warrant above the
amount payable therefor upon such exercise, and (c) will take all such actions
as may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and nonassessable stock.

 

7

 

 

12.          Successors and Assigns. This Warrant shall be binding upon and
inure to the benefit of the Company, the Holder and their respective successors
and permitted assigns.

 

13.          Severability. Every provision of this Warrant is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the remainder of this
Warrant.

 

14.          Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of Delaware as of the time of construction
without giving effect to the principles of choice of laws thereof.

 

15.          Attorneys’ Fees. In any action or proceeding brought to enforce any
provision of this Warrant, the prevailing party shall be entitled to recover
reasonable attorneys’ fees in addition to its costs and expenses and any other
available remedies.         

 

16.          Good Faith. The Company will at all times act in good faith assist
in the carrying out of all terms and obligations set forth in this Warrant, and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder.

 

*        *        *

 

8

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of the date first set forth above.

 

  GRANDPARENTS.COM, INC.         By:       Name:       Title:  

 

[Signature Page to Common Stock Warrant]

 

 

 

 

Warrant

Exhibit A

SUBSCRIPTION FORM

 

The undersigned hereby irrevocably subscribes for _______ shares of the Common
Stock (the “Stock”) of Grandparents.com, Inc. (the “Company”) pursuant to and in
accordance with the terms and conditions of the attached Warrant No. __ (the
“Warrant”), and hereby makes payment of $_______ therefor by [tendering cash,
wire transferring or delivering a certified check or bank cashier’s check,
payable to the order of the Company] [surrendering _______ shares of Common
Stock received upon exercise of the Warrant, which shares have an aggregate fair
market value equal to such payment as required in Section 2 of the Warrant]. The
undersigned requests that a certificate for the Stock be issued in the name of
the undersigned and be delivered to the undersigned at the address stated below.
If the Stock is not all of the shares purchasable pursuant to the Warrant, the
undersigned requests that a new Warrant of like tenor for the balance of the
remaining shares purchasable thereunder be delivered to the undersigned at the
address stated below.

 

In connection with the issuance of the Stock, I hereby represent to the Company
that I am acquiring the Stock for my own account for investment and not with a
view to, or for resale in connection with, a distribution of the shares within
the meaning of the Securities Act of 1933, as amended (the “Securities Act”).

 

I understand that if at this time the Stock has not been registered under the
Securities Act, I must hold such Stock indefinitely unless the Stock is
subsequently registered and qualified under the Securities Act or is exempt from
such registration and qualification. I shall make no transfer or disposition of
the Stock unless (a) such transfer or disposition can be made without
registration under the Securities Act by reason of a specific exemption from
such registration and such qualification, or (b) a registration statement has
been filed pursuant to the Securities Act and has been declared effective with
respect to such disposition. I agree that each certificate representing the
Stock delivered to me shall bear substantially the same as set forth on the
front page of the Warrant.

 

I further agree that the Company may place stop transfer orders with its
transfer agent same effect as the above legend. The legend and stop transfer
notice referred to above shall be removed only upon my furnishing to the Company
an opinion of counsel (reasonably satisfactory to the Company) to the effect
that such legend may be removed.

 

Date:     Signed:         Print Name:         Address:  

 

 

 

 

Warrant

Exhibit B


ASSIGNMENT


 

For Value Received __________________ hereby sells, assigns and transfers to
_________________________ the Warrant No. __ attached hereto and the rights
represented thereby to purchase _________ shares of Common Stock in accordance
with the terms and conditions hereof, and does hereby irrevocably constitute and
appoint ___________________________ as attorney to transfer such Warrant on the
books of the Company with full power of substitution.

 

Dated:     Signed:  



Please print or typewrite
name and address of
assignor:   Please insert Social Security
or other Tax Identification
Number of Assignor:

 

Dated:     Signed:  



Please print or typewrite
name and address of
assignee:   Please insert Social Security
or other Tax Identification
Number of Assignee:

 



 

 

